Exhibit 12.1 QEP Resources, Inc. Ratio of Earnings to Fixed Charges Year Ended December 31, (dollars in millions) Earnings Income from continuing operations before income taxes and adjustment for income or loss from equity investees $ $ $ Add (deduct): Fixed charges Distributed income from equity investees Capitalized interest ) ) - Noncontrolling interest in pre-tax income of subsidiary that has not incurred fixedcharges ) ) ) Total earnings $ $ $ Fixed Charges Interest expense $ $ $ Capitalized interest - Estimate of the interest within rental expense Total Fixed Charges $ $ $ Ratio of Earnings to Fixed Charges For purposes of this presentation, earnings represent income from continuing operations before income taxes adjusted for fixed charges, earnings and distributions of equity investees. Income before income taxes includes QEP Resources’ share of pretax earnings of equity investees. Fixed charges consist of total interest charges (expensed and capitalized), amortization of debt issuance costs and losses from reacquired debt, and the interest portion of rental expense estimated at 50%.
